Exhibit 10.01
 
SETTLEMENT AGREEMENT AND RELEASE


           This Settlement Agreement and Release (the “Agreement”) is made
effective as of the last date written below (the “Closing Date”), by Alexis Ann
Jacobs (“Jacobs”), Keith E. Whann (“Whann”), CAA Liquidation, LLC (fka
Chattanooga Auto Auction Limited Liability Company) (“CAA”), Auction Venture
Limited Liability Company (“Auction Venture”), David Bynum (“Bynum”), Tony
Moorby (“Moorby”), Acacia Automotive, Inc. (“AA”), Acacia Chattanooga Vehicle
Auction, Inc. (“AC”), and Steven L. Sample (“Sample”) (hereinafter each referred
to individually as a “Party” and collectively as the “Parties”).


RECITALS


           WHEREAS, CAA and AA entered into an Asset Purchase Agreement dated
August 31, 2009 (the “Asset Purchase Agreement”) with respect to the acquisition
of the assets and business of CAA by AA through AC, and for the management of
CAA’s business by AA from August 31, 2009 through December 26, 2009, the closing
date contemplated by the Asset Purchase Agreement, pursuant to a Management
Agreement dated August 31, 2009 (the “Management Agreement”);


           WHEREAS, CAA sold a vehicle auction (the “Auction Business”) located
at 2120 Stein Drive, Chattanooga, Tennessee (the “Premises”) to AA pursuant to
the Asset Purchase Agreement dated August 31, 2009 that was amended December 10,
2009 (as amended, the Asset Purchase Agreement is hereinafter referred to as the
“APA”);


           WHEREAS, Jacobs, AC, and Sample entered into a Revolving Loan Note
dated December 10, 2009 (the “Short Term Note”);


           WHEREAS, AC, as a wholly owned subsidiary of AA, took title to the
Auction Business when the sale closed on or about December 26, 2009;


           WHEREAS, AC leased the Premises from Auction Venture pursuant to a
Lease dated December 26, 2009 (the “Lease”);


           WHEREAS, AA executed and delivered to Auction Venture a Guaranty of
Lease executed December 10, 2009 (the “Lease Guaranty”) with an effective date
of December 26, 2009;


           WHEREAS, as part of the sale of the Auction Business, Jacobs extended
a $2,000,000.00 revolving credit facility (the “Line of Credit”) to AC pursuant
to a Revolving Loan Agreement dated December 26, 2009 (the “Loan Agreement”) and
a Revolving Loan Note dated December 26, 2010 (the “Loan Note”);


           WHEREAS, Sample and AA each executed a Guaranty for the Line of
Credit dated December 26, 2010 (the “Guaranties”);
 
 
1

--------------------------------------------------------------------------------

 


           WHEREAS, AC executed and delivered to Jacobs a Security Agreement
dated December 26, 2009 (the “Security Agreement”);


           WHEREAS, AA executed and delivered to Jacobs a Stock Pledge Agreement
dated December 26, 2009 (the “Stock Pledge”);


           WHEREAS, AA and CAA entered into a Non-Competition Agreement dated
December 26, 2009 (the “Non-Competition Agreement”);


           WHEREAS, CAA and AC entered into an Assignment and Assumption (GSA
Contract) dated December 26, 2009 (the “GSA Assignment”);


           WHEREAS, CAA, AA, and AC entered into an Indemnification Agreement
dated February 24, 2010 (the “Indemnification Agreement”);


           WHEREAS, CAA, AA, AC, and Sample entered into a Guaranty of
Indemnification Agreement dated February 24, 2010 (the “Indemnification
Guaranty”);


           WHEREAS, CAA, AC, and the United States of America entered into a
Novation Agreement dated on or after December 26, 2009 (the “Novation
Agreement”);


           WHEREAS, on September 17, 2010, Jacobs declared an event of default
under the Loan Agreement and Loan Note and took control of the Auction Business;


           WHEREAS, on September 24, 2010, Jacobs filed a Complaint against AA,
AC, and Sample in the United States District Court for the Southern District of
Ohio (the “Federal Court”), which was assigned Case No. 2:10-cv-863 (the “First
Federal Action”);


           WHEREAS, Jacobs caused the First Federal Action to be dismissed and
closed by a Stipulation filed October 7, 2010;


           WHEREAS, on October 7, 2010, Jacobs filed a Complaint against AA, AC,
and Sample in the Franklin County, Ohio, Court of Common Pleas (the “State
Court”), which was assigned Case No. 2010-CV-14740 (the “State Court Action”);


           WHEREAS, AA, AC, and Sample removed the State Court Action to the
Federal Court, which was assigned Case No. 2:10-cv-912 (the “Second Federal
Action”);


           WHEREAS, the Federal Court granted Jacobs judgments in the Second
Federal Action against each of AC, AA and Sample (“Defendant”) on February 23,
2011 in the amount of $831,489.66, plus interest and costs;


WHEREAS, in response, Defendants, filed a Motion for Relief from Cognovit
Judgment pursuant to Fed. Rule Civ. P. 60(b) along with a Motion to stay
execution of the judgments pursuant to Fed. R. Civ. P. 62;
 
 
2

--------------------------------------------------------------------------------

 


           WHEREAS, execution of the judgments issued by the Federal Court in
the Second Federal Action on February 23, 2011 was stayed by the Federal Court
on March 28, 2011;


WHEREAS, the principal amount of the judgments issued on February 23, 2011 in
the Second Federal Action was subsequently corrected on July 26, 2011 in a nunc
pro tunc entry by the Federal Court from $831,489.66 to $721,536.40 (the
“Judgments”);


WHEREAS, on December 21, 2011, the Federal Court granted Defendants’ Motion for
Relief from Cognovit Judgment, and vacated the Judgments against AC, AA, and
Sample in the Second Federal Action;


           WHEREAS, on November 5, 2010, AA and Sample filed a Complaint against
Jacobs, Whann, CAA, Auction Venture, Bynum, and Moorby in the Federal Court,
which was assigned Case No. 2:10-cv-995 (the “Third Federal Action”);


WHEREAS, on January 7, 2011, Moorby and Bynum filed a Counterclaim against
Sample and AA in the Third Federal Action.


           WHEREAS, the Management Agreement, APA, Lease, Lease Guaranty, Line
of Credit, Loan Agreement, Loan Note, Guaranties, Security Agreement, Stock
Pledge, Non-Competition Agreement, GSA Assignment, Indemnification Agreement,
Indemnification Guaranty, Novation Agreement, and the Short Term Note are
referred to collectively herein as the “Prior Agreements”;


WHEREAS, on February 28, 2012, Jacobs assigned to CAA all of her right title and
interest in the Line of Credit, the Loan Agreement, the Loan Note, the Security
Agreement, the Stock Pledge and the Guaranties and the financing statements
identifying Jacobs as a creditor of AA, Sample and AC; and


WHEREAS, the Parties have agreed to settle all claims and judgments against each
other arising out of or related to the claims asserted in the State Court
Action, the First Federal Action, the Second Federal Action and the Third
Federal Action (collectively, the “Litigation Proceedings”), as well as all
claims that were or could have been asserted in the Litigation Proceedings,
pursuant to, and on the terms set forth, in this Agreement.


TERMS


           NOW THEREFORE, for valuable consideration, including the covenants
and agreements stated below, the sufficiency of which is hereby acknowledged,
the Parties agree as follows:


1.  
Settlement Payment.



Sample, AC and AA jointly and severally agree to pay CAA the sum of $150,000
(“Settlement Payment”) at the closing of the transactions contemplated by this
Agreement (the “Closing”) on the Closing Date.  The Settlement Payment shall be
made in immediately available funds via cashier’s checks issued by a bank or
banks insured by the FDIC and made payable to or properly endorsed to CAA.
 
 
3

--------------------------------------------------------------------------------

 


2.  
Sale of Assets.



a.  
Purchase and Sale of AC’s Assets.



On and subject to the terms and conditions of this Agreement, at the Closing, AC
shall sell, convey, assign, transfer, and deliver to CAA, and CAA shall
purchase, acquire, and accept delivery of, all right, title, and interest in and
to CAA, all of the assets of AC of every type and kind (the “Assets”), including
without limitation, the following:


(i)  
all items of personal property owned by AC and the prepaid assets of AC as of
the Closing on the Closing Date, including, but not limited to prepayments made
as of the Closing Date for taxes, insurance, and other services;



(ii)  
AC’s interest in the name "Chattanooga Auto Auction" (the "Trade Name");



(iii)  
AC’s interest in all data and operating history of the operations of AC and its
predecessors (the "Data"); and



(iv)  
to the extent assignable, all of AC's licenses to operate as an auto auction
(the "Licenses").



b.  
Method of Conveyance.



The sale, conveyance, assignment, transfer, and delivery by AC of the Assets to
CAA in accordance with Section 2(a) shall be effected at the Closing by AC's
execution and delivery to CAA of a Bill of Sale and Assignment of Intangible
Assets in the form of Exhibit A (the "Bill of Sale").  The assignment of the
Licenses, to the extent assignable and to the extent not accomplished by the
execution and delivery of the Bill of Sale, shall be accomplished by the
execution at or following Closing of any reasonable necessary consent or
assignment documents.  The assignment of Seller's interest in the Trade Name, to
the extent not accomplished by the execution and delivery of the Bill of Sale,
shall be accomplished by the execution at or following Closing of any reasonable
necessary consent or assignment documents.  All rights assigned to CAA are
wholly unassignable, until and unless CAA first obtains consent and an agreement
to strictly comply with the terms of the Agreement and all Exhibits thereto from
any transferee of the loan documents.


c.  
Purchase Price.



At Closing, CAA shall pay to AC Five Thousand Dollars ($5,000) (the "Purchase
Price"), payable by a credit in the amount of the Purchase Price in favor of AC
against the outstanding balance of AC’s obligations to CAA under the Line of
Credit.
 
 
4

--------------------------------------------------------------------------------

 
 
3.  
GSA Contract Novation.



AC and CAA shall execute at Closing a Novation Agreement substantially in the
form attached to the Amendment as Exhibit B (the "Second Novation Agreement").
CAA shall be responsible for delivering the executed Second Novation Agreement
with respect to Contract Number GS-30F-J0048 (the “GSA Contract”) to the General
Services Administration (“GSA”) along with all other documents and certificates
reasonably requested by GSA including those items required under Federal
Acquisition Regulation Subpart 42.1204. AC shall cooperate with CAA in providing
any required documents consistent with the terms and conditions of the
Agreement.  If the GSA requires that the form of the Second Novation Agreement
be other than that attached hereto as Exhibit B, then the Parties shall
negotiate any modifications in good faith and, if a satisfactory Second Novation
Agreement has not been executed by the appropriate parties and the GSA within
ninety (90) days following Closing, then the Parties shall enter into a Services
Agreement permitting CAA to perform on behalf of AC the services contemplated
under the GSA Contract, the terms of which shall be negotiated in good faith by
AC and CAA.


4.  
Lease Termination.



AC and Auction Venture shall execute at Closing a Lease Termination Agreement
with respect to the Lease of the Premises substantially in the form attached to
the Amendment as Exhibit C (the "Lease Termination Agreement").


5.  
Consent by AA and Sample.



AC will at Closing take corporate action to approve this Agreement, including
all Exhibits and the consummation of the settlement, releases and other
transactions contemplated hereby and thereby in the form of director and
shareholder actions annexed hereto as Exhibits D and E.  AA, in its capacity as
the sole shareholder of AC and guarantor of the Lease, and Sample personally and
in each of his capacities of a major shareholder of AA, the sole director of AA,
the president and CEO of AA, as guarantor of the Line of Credit under the
Guaranties, shall at Closing, execute and deliver to Jacobs the Consent annexed
hereto as Exhibit F.


6.  
Further Release.



As a material and substantial inducement to Jacobs, CAA, Auction Venture and
Whann to enter into and execute this Agreement and consummate the transactions
contemplated hereby, Sample, AA and AC agree to execute and deliver to Jacobs,
CAA, Auction Venture and Whann a general release in the form annexed hereto as
Exhibit G upon the tender to AA of all of the following, each of which shall be
tendered to AA by CAA as soon as reasonably practicable after the execution of
the Second Novation Agreement:


a.  
The Second Novation Agreement, fully executed by all appropriate parties;



b.  
Share Certificate # 1001 evidencing 1000 shares of common stock of AC;

 
 
5

--------------------------------------------------------------------------------

 
 
c.  
An executed termination statement with respect to the financing statements under
the Security Agreement showing AC as debtor;



d.  
Notice of termination of the Security Agreement with respect to AC;



e.  
Notice of termination of the Stock Pledge with respect to AA;



f.  
Notice of full satisfaction of all of AC's obligations to CAA arising under the
Line of Credit, the Loan Agreement, the Loan Note and the Security Agreement;
and



g.  
A release, in the form annexed hereto as Exhibit H, of (i) AA from its
obligations under the Guaranties and the Stock Pledge; and (ii) AC from its
obligations under the Line of Credit, the Loan Agreement, the Loan Note or the
Security Agreement.



7.  
Relinquishment and Disclaimer of Stock Interests.



Within 5 business days after this Agreement has been executed by all of the
Parties, the Parties (except for Sample, Whann and Jacobs) shall transfer,
convey, and assign to AA or Sample all share, option, and warrant interests (if
any) in stock issued or to be issued by AA.  The transferring Parties make no
representations or warranties in regard to said interests, except that they
hereby represent and warrant that since December 1, 2009, they have not
transferred, conveyed, assigned, gifted, pledged, hypothecated, or otherwise
encumbered any of their respective share, option, or warrant interests (if any)
in stock issued by AA or gifted by Sample.


CAA shall return the original Stock Pledge and related documents, including the
AC stock certificate and the stock power, with its original, executed copy of
this Agreement to AA.


Shares of AA that AA claims to have issued, which are to be cancelled and
returned directly to AA, include:


·  
Tony Moorby: Certificate #C-522 for 500,000 shares issued 3-19-2007.

 
AA will provide to Moorby the documentation and instructions needed to remove
the shares from any records ownership in his name.  Moorby shall promptly
complete and execute the documentation and return it to AA within 5 business
days.
 
Shares that have been gifted to recipients directly by Sample, and which shall
be returned directly to Sample, include:
 
·  
Jo Ann Bynum:  10,000 shares gifted by Sample on Certificate #C-692 July 7,
2008;

 
·  
John David Bynum:  10,000 shares gifted by Sample on Certificate #C-691 July 7,
2008, and 5,000 shares gifted by Sample on Certificate Number C-705 December 19,
2008;

 
 
6

--------------------------------------------------------------------------------

 
 
·  
Adrienne E. Moorby:  1,000 shares gifted by Sample on Certificate #C-610 August
7, 2007;

 
·  
Olivia M. Moorby:  1,000 shares gifted by Sample on Certificate #C-611 August 7,
2007;

 
·  
Robert A. L. Moorby:  1,000 shares gifted by Sample on Certificate #C-612 August
7, 2007;

 
·  
Aiden Moorby:  1,000 shares gifted by Sample on Certificate #C-613 August 7,
2007;

 
·  
Terry L. Moorby:  1,000 shares gifted by Sample on Certificate #C-614 August 7,
2007;

 
·  
Allison B. Moorby:  1,000 shares gifted by Sample on Certificate #C-633 August
14, 2007;

 
·  
Tony Moorby:  1,000 shares gifted by Sample on Certificate #C-615 August 7,
2007; 5,000 shares gifted by Sample on Certificate #C-652 November 9, 2007; and
5,000 shares gifted by Sample on Certificate #C-653 November 9, 2007.

 
Sample will provide to Bynum and Moorby the documentation and instructions
needed to transfer the above interests to Sample.  Bynum and Moorby shall
promptly distribute and coordinate the completion and return of the
documentation transferring all of the above interests to Sample within 5
business days.
 
AA believes it erroneously ordered the issuance of stock certificates number
C-715 and C-716 for 10,000 shares each to Jacobs and Whann, respectively, and
that those certificates were not received by Jacobs and Whann.  AA wishes to
correct this error.  Whann and Jacobs deny having requested, been issued or
received any stock of AA, and shall deliver to AA an affidavit confirming these
facts.
 
8.  
Form 8K Filing.

 
As soon as reasonably practicable after the Closing, AA will file with the
United States Securities and Exchange Commission (“SEC”) a Form 8K in the form
attached hereto as Exhibit I.
 
9.  
Non-Compete.

 
a.  
For twenty-four (24) months following the Closing Date, Bynum and Moorby shall
not knowingly, directly or indirectly, own, manage, operate, control, be
employed by, work on behalf of, invest in, assist (financially or otherwise),
provide advisory services to, provide consulting services to, or provide other
services to any person or any entity who is engaged in the operation of a
licensed auto auction or similar business, for the purpose of engaging in the
operation of a licensed auto auction or similar business within fifty (50) miles
of 1200 East Buena Vista Avenue, North Augusta, South Carolina 29841.

 
 
7

--------------------------------------------------------------------------------

 
 
b.  
CAA Liquidation, LLC, Auction Venture Limited Liability Company, Whann, and
Jacobs, agree to not operate a licensed auto auction or similar business from a
physical location within 150 miles of 1200 East Buena Vista Avenue, North
Augusta, South Carolina 29841 for a period of twelve (12) months following the
Closing Date.

 
c.  
These restrictive covenants are distinct and severable, and in the event that
any or all of the foregoing restrictive covenants shall be determined by a court
of competent jurisdiction to be unenforceable by reason of their geographic or
temporal restrictions being too great, or by reason that the range of activities
covered are too great, or for any other reason, they shall be interpreted to
extend over the maximum geographic area, period of time, range of activities, or
other restrictions as to which they may be enforceable.

 
d.  
The Parties agree that a breach of these restrictive covenants will cause
irreparable harm to AA, the extent of which is difficult to ascertain, and that
the award of damages may not be adequate relief.  As a result, the Parties agree
that, in the event of a breach or a threatened breach of any restrictive
covenants herein contained, AA may institute an action to compel the specific
performance of the covenants against the purported offending Party.  The Parties
hereby further consent to the granting of such remedy, agree not to assert
adequacy of money damages as a defense, and agree that such remedy shall be
cumulative, not exhaustive, and in addition to any other available remedies.

 
10.  
Dismissal of Litigation Proceedings and Release of Judgments and Judgment Liens.

 
Concurrent with the Closing, the Parties will sign entries of release and
dismissal, in the forms attached hereto as Exhibit J so as to dismiss with
prejudice all pending Litigation Proceedings and to release and discharge any
judgments or judgment liens obtained in or as a result of the Litigation
Proceedings.  On or before the 21st day after the Closing Date, the Parties (by
and through their respective counsel) shall file the fully executed entries of
release and dismissal with the Court in the Second Federal Action and the Third
Federal Action, respectively.  The court costs incurred in the Litigation
Proceedings shall be borne equally.
 
11.  
UCC Termination.

 
CAA shall execute and file termination of all financing statements identifying
it as a creditor of Sample.  AC and AA each acknowledge that the Security
Agreement, Stock Pledge and corresponding financing statements shall remain in
full force and effect until the requirements of paragraph 6 have been met.
 
12.  
No Disparagement.

 
The Parties agree not to disparage each other, or each other's employees or
other representatives, orally or in writing, in relation to the Prior Agreements
or the Litigation Proceedings or this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
13.  
Mutual Releases.

 
a.  
Except as otherwise provided herein, Jacobs, Whann, CAA, and Auction Venture, by
and on behalf of each of themselves and their respective predecessors,
successors and assigns, hereby fully, finally and forever release and discharge
AA, AC, Sample, Bynum, and Moorby, as well as their respective divisions,
agencies, affiliates, subsidiaries, parents, owners, partners, members,
shareholders, attorneys, insurers, predecessors, successors, assigns,
guarantors, employees, and agents, from any and all manner of claims, actions,
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, demands, damages, losses, costs, attorneys’
fees, or expenses, of any nature, source, or origin, known or unknown, fixed or
contingent, that the releasing Party has or had, including but not limited to
any claims that were or could have been asserted in the Litigation
Proceedings.  Jacobs, Whann, CAA, and Auction Venture covenant not to sue or
bring claims against, or have any entities with which they are affiliated sue or
bring claims against, AA, AC, Sample, Bynum, or Moorby, in relation to the
Litigation Proceeding as well as all claims that were or could have been
asserted in the Litigation Proceedings.  Notwithstanding the above, while Sample
is fully, finally and forever released and discharged, the foregoing (i) does
not release or terminate, in any respect, the rights of CAA or any obligations
that AC has under the Line of Credit, the Loan Agreement, the Loan Note or the
Security Agreement, and (ii) does not release AA from its obligations under the
Guaranties or the Stock Pledge but shall be deemed to be a modification of the
Guaranties and the Stock Pledge to limit the liability of AA thereunder to the
Pledged Stock (as defined in the Stock Pledge).

 
b.  
Except as otherwise provided herein, AC, AA, and Sample, by and on behalf of
each of themselves and their respective predecessors, successors and assigns,
hereby fully, finally and forever release and discharge Jacobs, Whann, CAA,
Auction Venture, Bynum, and Moorby, as well as their respective divisions,
agencies, affiliates, subsidiaries, parents, owners, partners, members,
shareholders, attorneys, insurers, predecessors, successors, assigns,
guarantors, employees, and agents, from any and all manner of claims, actions,
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, demands, damages, losses, costs, attorneys’
fees, or expenses, of any nature, source, or origin, known or unknown, fixed or
contingent, that the releasing Party has or had, including but not limited to
any claims that were or could have been asserted in the Litigation
Proceedings.  AC, AA, and Sample covenant not to sue or bring claims against, or
have any entities with which they are affiliated sue or bring claims against,
Jacobs, Whann, CAA, Auction Venture, Bynum, or Moorby, in relation to the
Litigation Proceedings as well as all claims that were or could have been
asserted in the Litigation Proceedings.

 
c.  
Except as otherwise provided herein, Bynum and Moorby, by and on behalf of each
of themselves and their respective predecessors, successors and assigns, hereby
fully, finally and forever release and discharge AA, AC, Sample, Jacobs, Whann,
CAA, and Auction Venture, as well as their respective divisions, agencies,
affiliates, subsidiaries, parents, owners, partners, members, shareholders,
attorneys, insurers, predecessors, successors, assigns, guarantors, employees,
and agents, from any and all manner of claims, actions, or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, demands, damages, losses, costs, attorneys’ fees, or expenses, of
any nature, source, or origin, known or unknown, fixed or contingent, that the
releasing Party has or had, including but not limited to any claims that were or
could have been asserted in the Litigation Proceedings and any claims arising
out of or related to any employment agreements or compensation
agreements.  Bynum and Moorby covenant not to sue or bring claims against, or
have any entities with which they are affiliated sue or bring claims against,
AC, AA, Sample, Jacobs, Whann, CAA, or Auction Venture, in relation to the
Litigation Proceedings as well as all claims that were or could have been
asserted in the Litigation Proceedings or any prior employment.

 
 
9

--------------------------------------------------------------------------------

 
 
14.  
Other Terms.

 
a.  
This Agreement shall not be interpreted to render either party the prevailing
party for any purpose, including, but not limited to, an award of attorney fees
under any applicable statute or otherwise.

 
b.  
This Agreement shall be binding on the Parties’ respective successors and
assigns.

 
c.  
The Parties acknowledge that they have been and are represented by attorneys
regarding the terms of this Agreement, and have fully and adequately discussed
the terms of the Agreement with their respective legal counsel.

 
d.  
The Parties acknowledge that each of them fully understands this Agreement and
its final and binding effect, and that each of them has freely and voluntarily
entered into it, without coercion, duress, or undue influence.

 
e.  
This Agreement shall not be construed against any Party as the drafter.  Should
any provision of this Agreement be declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and the illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement.

 
f.  
This Agreement shall be controlled and interpreted according to the laws of the
State of Ohio.

 
g.  
The Parties hereby consent to the exclusive jurisdiction of the courts of
Franklin County in the State of Ohio or the federal courts in the State of Ohio
having jurisdiction over Franklin County (to the extent the federal courts
otherwise have subject matter jurisdiction), and waive any contention that any
such court is an improper venue.

 
 
10

--------------------------------------------------------------------------------

 
 
h.  
This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements between the Parties concerning the subjects of
this Agreement.

 
i.  
The Parties to this Agreement each acknowledge that no representations,
inducements, promises, agreements, or warranties, oral or otherwise, have been
made by them, or anyone acting on their behalf, which are not embodied in this
Agreement, and that they have not executed this Agreement in reliance upon any
such representation, inducement, promise, agreement, or warranty not contained
in this Agreement.

 
j.  
No modification, waiver, or termination of this Agreement shall be valid and
binding, unless executed in writing by all the Parties to this Agreement.

 
k.  
This Agreement may be executed in several counterparts, including by facsimile,
PDF or other electronic transmission, each of which taken together shall
constitute the entire Agreement.

 
l.  
The Parties further agree that this Agreement shall become final and binding
upon them upon transmission by facsimile or otherwise to the other Party’s
counsel of copies of their respective signatures upon this Agreement.

 
m.  
The Parties agree to cooperate and exercise reasonable efforts to accomplish and
implement all acts necessary to reasonably conclude this Agreement and the
actions contemplated by it in good faith and will take no action that is
inconsistent with full performance of this Agreement or any term thereof.

 
n.  
The undersigned affirmatively state that they are specifically authorized to
enter into this Agreement on behalf of the Party for whom he or she is signing.

 
o.  
Each Party shall bear its own attorneys’ fees, costs and expenses associated
with any disputes about or related to this Agreement.

 
 
11

--------------------------------------------------------------------------------

 


/s/ Alexis Ann Jacobs                 
                                                                      
 Dated:                      February 28, 2012 
Alexis Ann Jacobs




/s/ Steven L.
Sample                                                                                          
  Dated:                      February 28, 2012 
Steven L. Sample


 
/s/ Keith E.
Whann                                                                                              
Dated:                      February 28, 2012                                
Keith E. Whann
 
 
/s/ David
Bynum                                                                                                   Dated:                      February
28, 2012                                
David Bynum


 
/s/ Tony
Moorby                                                                                                  Dated:                      February
28, 2012                                
Tony Moorby


 
CAA Liquidation,
LLC                                                                                         Dated:                      February
28, 2012                                
By: /s/ Keith Whann                    
Name: Keith Whann                     
Its: Vice President                         

 
Auction Venture Limited Liability
Company                                                  
 Dated:                      February 28, 2012 
By: /s/ Alexis A. Jacobs               
Name: __________   
Its: Sole Member                           

 
Acacia Automotive,
Inc.                                                                                     
Dated:                      February 28, 2012 
By: /s/ Steven L. Sample              
Name: Steven L. Sample               
Its: CEO                                          

 
Acacia Chattanooga Vehicle Auction,
Inc.                                                     
Dated:                      February 28, 2012                                
By: /s/ Keith Whann                    
Name: Keith Whann                     
Its: President                                  
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Bill of Sale and Assignment of Intangible Assets


[See attached.]
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Form of Second Novation Agreement


[See attached.]
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Form of Lease Termination Agreement


[See attached.]
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Form of Director Actions


[See attached.]
 
 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT E


Form of Shareholder Actions


[See attached.]
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F


Form of Consent by AA and Sample


[See attached.]
 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G


Form of Further General Release


[See attached.]
 
 
G-1

--------------------------------------------------------------------------------

 


EXHIBIT H


Form of Release by CAA


[See attached.]
 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I


Form of 8-K


[See attached.]
 
 
I-1

--------------------------------------------------------------------------------

 


EXHIBIT J


Forms of Entries of Release and Dismissal


[See attached.]
 
 
J-1

--------------------------------------------------------------------------------

 
 